Exhibit 10.15

EXECUTION COPY

[LEAF CAPITAL FUNDING III, LLC]

FORBEARANCE AND RESERVATION OF RIGHTS

This FORBEARANCE AND RESERVATION OF RIGHTS (this “Forbearance”), dated as of
October 30, 2009, is entered into by and among LEAF CAPITAL FUNDING III, LLC
(the “Borrower”), LEAF FINANCIAL CORPORATION (the “Servicer”), MORGAN STANLEY
BANK, N.A. (f/k/a Morgan Stanley Bank) (“Morgan Stanley”), as a Class A Lender
and Collateral Agent, MORGAN STANLEY ASSET FUNDING INC. (“Morgan Stanley AFI”),
as a Class B Lender, THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as a Class A Lender
and as a Class B Lender, LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank
Portfolio Services) (the “Backup Servicer”), U.S. BANK NATIONAL ASSOCIATION, as
Custodian (in such capacity, the “Custodian”) and as Lenders’ Bank (in such
capacity, the “Lenders’ Bank”), and MORGAN STANLEY CAPITAL SERVICES INC. (the
“Qualifying Swap Counterparty”).

BACKGROUND

1.     The Borrower, the Servicer, Morgan Stanley, Morgan Stanley AFI, RBS, the
Backup Servicer, the Custodian and the Lenders’ Bank are parties to the
Receivables Loan and Security Agreement, dated as of November 1, 2007 (as
amended, supplemented or otherwise modified through the date hereof, the
“RLSA”). Capitalized terms used herein but not defined herein shall have the
meanings set forth in the RLSA.

2.     The Borrower and the Qualifying Swap Counterparty are parties to a
Qualifying Interest Rate Swap dated as of November 1, 2007 (as amended,
supplemented or otherwise modified through the date hereof, and including all
swap transactions entered into pursuant thereto, the “Swap Agreement”).

3.     The Borrower and the Servicer have requested that the Secured Parties
(the “Forbearing Parties”) forbear for a period of time from exercising certain
of their rights under the RLSA as set forth in Section 1(a) below. Such Persons
are willing to agree to such forbearance, subject to the terms and conditions
hereof.

4.     The Borrower has also requested that the Qualifying Swap Counterparty
forbear for a period of time from exercising certain of its rights under the
Swap Agreement as set forth in Section 1(b) below. The Qualifying Swap
Counterparty is willing to agree to such forbearance, subject to the terms and
conditions hereof.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1. Forbearance.

(a)     The Servicer and the Borrower hereby notify the Forbearing Parties that
the aggregate outstanding principal amount of the Loans and all accrued Fees and
interest and other Obligations will not be paid in full on or prior to the
Facility Maturity Date (such condition, the “Breach”). The occurrence of the
Breach constitutes each of the events set forth on Schedule A attached hereto
solely in connection with the Breach (the “Maturity Failures”), and entitles the
Forbearing Parties to exercise rights and remedies pursuant to the RLSA and the
other Transaction Documents absent the forbearance provided for hereunder. For
the period commencing on the Facility Maturity Date and ending on the close of
business on December 1, 2009 (the “Forbearance Period”), the Forbearing Parties
will forbear from exercising their rights and remedies resulting solely from the
Maturity Failures; provided, however that notwithstanding the foregoing
(a) during the Forbearance Period the Class A Interest Rate will be computed in
accordance with clause (iii) of the definition thereof set forth in the RLSA on
each date during the Forbearance Period, provided such date is after the
Facility Maturity Date, (b) during the Forbearance Period the Class B Interest
Rate will be computed in accordance with clause (iii) of the definition thereof
set forth in the RLSA on each date during the Forbearance Period, provided such
date is after the Facility Maturity Date, (c) on each Remittance Date during the
Forbearance Period that occurs after the Facility Maturity Date, funds held in
the Collection Account shall be distributed in accordance with Section 2.04 of
the RLSA as though the Facility Maturity Date shall have occurred and (d) on or
prior to November 23, 2009, the Borrower shall pay to each Class B Lender the
scheduled principal paydown with respect to each such Class B Lender’s Class B
Loan in accordance with the provisions of Section 2.16 of the RLSA. The
forbearance provided herein shall not extend to any Event of Default, Program
Termination Event or Servicer Default other than the Maturity Failures and all
of the Forbearing Parties’ rights and remedies with respect thereto are hereby
reserved. Further, the forbearance provided herein shall not derogate from the
Forbearing Parties’ rights to collect, reserve and/or apply proceeds of Pledged
Assets to payment of outstanding liabilities as may be specifically provided for
in the RLSA and the other Transaction Documents. If the foregoing forbearance is
not extended by the Forbearing Parties by the end of the Forbearance Period, the
Borrower and the Servicer hereby acknowledge that the Maturity Failures shall
exist and that the Controlling Holders shall be fully entitled to declare the
Program Termination Date and each Forbearing Party shall be fully entitled to
exercise all other rights and remedies with respect thereto under the RLSA and
the other Transaction Documents.

(b)     The Borrower hereby notifies the Qualifying Swap Counterparty that one
or more of the Maturity Failures constitutes the “Additional Termination Event”
(as defined in the Swap Agreement) set forth in clause (i) of Part 1(j) of the
Swap Agreement and entitles the Qualifying Swap Counterparty to exercise
remedies pursuant thereto absent the forbearance provided for hereunder. The
Qualifying Swap Counterparty hereby agrees to forbear from exercising its rights
and remedies resulting solely from such “Additional Termination Event” or the
Breach and each of the Qualifying Swap Counterparty and the Borrower hereby
agrees that the “Early Termination Date” under (and as defined in) the Swap
Agreement shall not be declared as a result of such “Additional Termination
Event” during the Forbearance Period. If the foregoing forbearance is not
extended by the Qualifying Swap Counterparty by the end of the Forbearance
Period, the Borrower hereby acknowledges that such “Additional Termination
Event” shall exist under the Swap Agreement and that the Qualifying Swap
Counterparty shall be fully entitled to exercise all rights and remedies with
respect thereto under the Swap Agreement.

 

-2-



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties. Each of the Borrower and Servicer
represents and warrants that:

(a)     except as expressly described in Section 1 above, no event or condition
has occurred and is continuing which would constitute an Event of Default, a
Termination Event, a Program Termination Event, a Servicer Default, a
“Termination Event” under the Swap Agreement, an “Event of Default” under the
Swap Agreement, or any event that, if it continued uncured, with the lapse of
time or notice, or both, would constitute any of the foregoing events; and

(b)     except as expressly described in Section 1 above, its representations
and warranties set forth in the RLSA, the Swap Agreement and the other
Transaction Documents are true and correct as of the date hereof, as though made
on and as of such date (except to the extent such representations and warranties
relate solely to an earlier date and then as of such earlier date), and such
representations and warranties shall continue to be true and correct (to such
extent) after giving effect to the transactions contemplated hereby.

SECTION 3. Effect of Forbearance; Ratification. Except as expressly set forth
herein, the RLSA, the Swap Agreement and each of the other Transaction Documents
remain in full force and effect and are hereby ratified. This Forbearance shall
not be deemed to expressly or impliedly waive, amend, or supplement any
provision of the RLSA or the Swap Agreement other than as specifically set forth
herein.

SECTION 4. Expenses. The Borrower agrees to pay on demand all reasonable costs
and expenses of the Forbearing Parties and the Qualifying Swap Counterparty
(including costs and expenses of counsel for the Forbearing Parties and the
Qualifying Swap Counterparty) incurred in connection with the preparation,
execution and delivery of this Forbearance.

SECTION 5. Counterparts. This Forbearance may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

SECTION 6. Governing Law. This Forbearance shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
the conflicts of law principles thereof (other than Section 5-1401 of the New
York General Obligations Law).

SECTION 7. Section Headings. The various headings of this Forbearance are
inserted for convenience only and shall not affect the meaning or interpretation
of this Forbearance or any provision hereof.

SECTION 8. Entire Agreement. This Forbearance is intended by the parties hereto
to be the final expression of their agreement with respect to the subject matter
hereof, and is the complete and exclusive statement of the terms thereof,
notwithstanding any representations, statements or agreements to the contrary
heretofore made.

[SIGNATURE PAGES FOLLOW]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Forbearance as of the date
first written above.

 

LEAF CAPITAL FUNDING III, LLC, as Borrower By:   /s/ Miles Herman Name:   Miles
Herman Title:   President, COO LEAF FINANCIAL CORPORATION, as Servicer By:   /s/
Miles Herman Name:   Miles Herman Title:   President, COO

 

   S-1   

Forbearance and Reservation

of Rights (Leaf Capital

Funding III, LLC)



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Class A Lender and Collateral Agent By:   /s/
Charles C. O’Brien Name:   Charles C. O’Brien Title:   Chief Credit Officer

 

   S-2   

Forbearance and Reservation

of Rights (Leaf Capital

Funding III, LLC)



--------------------------------------------------------------------------------

MORGAN STANLEY ASSET FUNDING INC., as a Class B Lender By:   /s/ Stephen W.
Holmes Name:   Stephen W. Holmes Title:   Authorized Signatory

 

   S-3   

Forbearance and Reservation

of Rights (Leaf Capital

Funding III, LLC)



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Class A Lender and as a Class B Lender By:
  /s/ Jere P. Dieck Name:   Jere P. Dieck Title:   Managing Director

 

   S-4   

Forbearance and Reservation

of Rights (Leaf Capital

Funding III, LLC)



--------------------------------------------------------------------------------

MORGAN STANLEY CAPITAL SERVICES INC., as Qualifying Swap Counterparty By:   /s/
Charmaine Fearon Name:   Charmaine Fearon Title:   Authorized Signatory

 

   S-5   

Forbearance and Reservation

of Rights (Leaf Capital

Funding III, LLC)



--------------------------------------------------------------------------------

LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services), as Backup
Servicer By:   /s/ John Docken Name:   John Docken Title:   SVP

 

   S-6   

Forbearance and Reservation

of Rights (Leaf Capital

Funding III, LLC)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Custodian and Lenders’ Bank By:   /s/ Diane
L. Reynolds Name:   Diane L. Reynolds Title:   Vice President

 

   S-7   

Forbearance and Reservation

of Rights (Leaf Capital

Funding III, LLC)



--------------------------------------------------------------------------------

SCHEDULE A

“Maturity Failures” means the occurrence of any of the following events:

(i) the Event of Default set forth in Section 7.01(k) of the RLSA,

(ii) the Event of Default set forth in Section 7.01(n) of the RLSA,

(iii) the Event of Default set forth in Section 7.01(r) of the RLSA,

(iv) the Event of Default set forth in Section 7.01(s) of the RLSA,

(v) the Event of Default set forth in Section 7.01(z) of the RLSA,

(vi) the Program Termination Event set forth in clause (ii) of the definition
thereof in the RLSA,

(vii) the Program Termination Event set forth in clause (x) of the definition
thereof in the RLSA,

(viii) the Program Termination Event set forth in clause (xi)(2) of the
definition thereof in the RLSA and

(ix) the Servicer Default set forth in clause (iv) of the definition thereof in
the RLSA.

 

A-1